DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

I, claim(s) 1-17, 31-32, 35-43 and 53, drawn to an isolated antibody or antigen-binding fragment thereof, that binds the extracellular domain of human CD137, wherein binding is to one or more amino acids within amino acids 34-108 of SEQ ID NO:1.
Group II, claim(s) 18-30, 33-34, 44-45, drawn to an isolated antibody or antigen-binding fragment that binds to the extracellular domain of human CD137 and which comprises a consensus sequence for each of the heavy and light chain HVR1-3.
Group III, claim(s) 46 and 48*-50, drawn to a polynucleotide encoding the antibody or antigen-binding fragment of claim 1, a vector comprising the polynucleotide and a host cell comprising the vector.
Group IV, claim(s) 47 and 48*-50, drawn to a polynucleotide comprising a sequence selected from the group consisting of SEQ ID NOs: 133-252, a vector comprising the polynucleotide and a host cell comprising the vector.
Group V, claim(s) 51-52, drawn to a method of making an antibody or antigen-binding fragment by culturing the host cell of Group III.
Group VI, claim(s) 51-52, drawn to a method of making an antibody or antigen-binding fragment by culturing the host cell of Group IV.
Group VII, claim(s) 54-57, drawn to a method for treating a cancer in a subject.

* Claim 48 is drawn to a vector comprising the polynucleotide of claim 45, but claim 45 is drawn to an antibody or antigen-binding fragment. Therefore, for the purpose of compact prosecution, it has been assumed that the polynucleotide referred to in claim 48 is the polynucleotide of claim 46 or 47.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I-VII lack unity of invention because even though the inventions of these groups require the technical feature of an antibody that binds to an extracellular domain of human CD137, wherein the antibody binds to one or more amino acid residues within amino acid residues 34-108 or SEQ ID NO:1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US Patent 10,174,122.  US Patent 10,174,122 teaches an antibody (EU101) that binds human 4-1BB .

Species:
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
 
The species are as follows: 
For Groups I, III, V and VII
Applicant is required to elect a single anti-CD137 antibody as defined in claim 9, 12 or 15, as it reads on a functional antibody that binds CD137, and provide the following with respect to the antibody:
a)	the SEQ ID NO: for the amino acid sequences encoding HVR-H1-3 and HVR-L1-3 of the heavy and light chain variable domain, respectively,
b)	the SEQ ID NO: for the amino acid sequence encoding the heavy and light chain variable regions, and
c)	the SEQ ID NO: for the amino acid sequence encoding the heavy and light chain.

For Group II
Applicant is required to elect a single antibody sequence binding the extracellular domain of CD137 (see claim 18) comprising one of the HVR-H1 sequences according to Formula I, one of the HVR-H2 sequences according to Formula IV, one of the HVR-H3 sequences according to Formula VII, one of the HVR-L1 sequences according to Formula VIII, one of the HVR-L2 sequences according to Formula IX, and one of the HVR-L3 sequences according to Formula X,
and provide the SEQ ID NO: for the HVR-H1-3 and HVR-L1-3 that are comprised by those formulas, as well as heavy and light chain variable regions comprising the elected HVR-H1-3 and HVR-L1-3, and the comprising heavy and light chains.

For Group IV and VI


Additionally for Group VII
Applicant is required to elect a single additional therapeutic agent selected from the group consisting of : pomalyst, revlimid, lenalidomide, pomalidomide, thalidomide, a DNA-alkylating platinum-containing derivative, cisplatin, 5-fluorouracil, cyclophosphamide, an anti-CTLA4 antibody, an anti-PD-1 antibody, an anti-PD-L1 antibody, an anti-CD20 antibody, an anti-CD40 antibody, an anti-DR5 antibody, an anti-CDld antibody, an anti-TIM3 antibody, an anti-SLAMF7 antibody, an anti-KIR receptor antibody, an anti-OX40 antibody, an anti-HER2 antibody, an anti-ErbB-2 antibody, an anti- EGFR antibody, cetuximab, rituximab, trastuzumab, pembrolizumab, radiotherapy, single dose radiation, fractionated radiation, focal radiation, whole organ radiation, IL-12, IFNα, GM-CSF, a chimeric antigen receptor, adoptively transferred T cells, an anti-cancer vaccine, and an oncolytic virus.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 41-43, 46, 48-55.
Although the chemical compounds of claim 1, an antibody that binds to the extracellular domain of human CD137 in the region of amino acids 34-108 of SEQ ID NO:1, share a common structure of an antibody, the common structure, e.g., CH2-CH3 Ig domains, it is not a significant structural element because it may represent only a small portion of the structure and does not constitute a structurally distinctive portion in view of the fact that the antibody backbone or scaffold may be common to any number of antibodies, but does not confer the particular activity, 50), which are determined principally by the complementarity determining regions.
Additionally, the burden of search for the Office has increased with multiple sequences because of the rapid introduction of new sequences to public sequence databases. In MPEP § 803.04 directed to restriction of nucleotide sequences, it is stated that the Commissioner authorized a partial waiver in 1996 of restriction practice, allowing the examination of up to ten nucleotide sequences; however, this waiver was rescinded in 2007. Since 1996, the nucleic acid and protein databases that must be searched for each of the independent and distinct sequence claimed herein have multiplied many fold in size, such that it is now burdensome to search more than a single sequence in an application. Further, the past waiver allowed but did not require the Examiner to search ten sequences. Because of the format of the instant claims, each HVR or prospective epitope must be searched, increasing the number of searches for each elected species.	

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


Notice of Potential Rejoinder of Process Claims in Ochiai/Brouwer Situation
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        September 14, 2021